DETAILED ACTION

1.	The following Office Action is based on August 19, 2021, having claims 1-15 and figures 1-15.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,140,071 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, and 11 of the instant application recite the same claimed invention as claims 1, 7, and 12 of the Patent with the minor difference of inverting sending and receiving steps of the claimed invention. 
Thus, it would have been obvious to invert sending and receiving steps of the claimed invention without departing from the scope of the invention. The motivation to invert the sending and receiving steps of the claimed invention is provide a flexible network wherein the inventive steps may be performed in a different sequence without departing from the scope of the invention. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the preset duration" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 7 nor claim 6 upon which claim 7 depends recites the limitation “preset duration.”

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al. (US 2017/0054631 A1). 
For claim 1, Horn discloses receiving, by a multipath proxy gateway, indication information from a multipath management device, wherein the indication information indicates that the multipath proxy gateway is allocated to a multipath proxy client for multipath data transmission ([0044], lines 42-45, the MPTCP controller (multipath management device) informs a selected multipath proxy (gateway) 180 about a network address (IP address) to use to connect to remote client 300);
establishing, by the multipath proxy gateway, at least two multipath data subflows between the multipath proxy gateway and the multipath proxy client (page 5, [0056], S95-S96, wherein a first multipath subflow is set up for the residential multipath entity (e.g., DSL connection) and a second multipath subflow is set up over the mobile network (e.g., LTE interface) between the CPE and the proxy, and wherein the IP address and port number received by the client is used for the TCP data session);
establishing, by the multipath proxy gateway based on a first internet protocol (IP) address of the multipath proxy client, a transmission control protocol (TCP) connection to an application server to be accessed by the multipath proxy client [0043-0044]; and 
performing, by the multipath proxy gateway, data transmission through the TCP connection [0044] and the at least two multipath data subflows (page 5, [0056]).
For claim 3, Horn discloses before establishing the TCP connection to the application server, the method further comprises: obtaining, by the multipath proxy gateway, an IP address of the application server to be accessed by the multipath proxy client, wherein the IP address of the application server is sent by the multipath proxy client [0044-0045]
For claim 4, Horn discloses after obtaining the first IP address of the multipath proxy client, the method further comprises: allocating, by the multipath proxy gateway to the multipath proxy client based on the first IP address, a port dedicated to multipath data transmission; and establishing, by the multipath proxy gateway by using the port, at least two multipath data subflows to the multipath proxy client (page 5, [0056], S95-S96, wherein a first multipath subflow is set up for the residential multipath entity (e.g., DSL connection) and a second multipath subflow is set up over the mobile network (e.g., LTE interface) between the CPE and the proxy, and wherein the IP address and port number received by the client is used for the TCP data session);
For claim 6, Horn discloses a multipath management device (Fig 2, MPTCP controller) comprising: a processor, a memory, and a transceiver; wherein the memory is configured to store one or more instructions, and the processor is configured to execute the one or more instructions stored in the memory to control the transceiver to perform signal receiving and sending (Fig 2, the MPTCP controller is able to send and receive data); 
when the processor executes the one or more instructions stored in the memory, the multipath management device is configured to implement the following operations: 
receiving a multipath policy request sent by a multipath proxy client ([0044] receiving content request from a client for a multipath entity connected to a web server 250); 
determining that the multipath proxy client supports a multipath service based on the multipath policy request of the multipath proxy client ([0041] the residential multipath entity analyzes the request to determine whether an IP address has been assigned to the data paths to be used during the multipath session, [0042] the multipath entity sends a HTTP response to the client including the IP address assigned for the multipath session); 
allocating a multipath proxy gateway to the multipath proxy client for the multipath service; and sending indication information to the multipath proxy gateway to indicate that the multipath proxy gateway is allocated to the multipath proxy client for the multipath service ([0044], the MPTCP controller selects a multipath proxy and allocates a session identifier comprising a public IP address and a public port number for the client to use for the data session with the proxy server); 
For claim 8, Horn discloses the multipath management device is further configured to send a multipath policy request response to the multipath proxy client (par. 42, the multipath control entity sends a HTTP redirect message (response) to the remote client that includes a session identifier with a combination of public IP address and port number)
For claim 9, Horn discloses the multipath policy response includes an identification of the multipath proxy client (par. 42, the multipath control entity sends a sends a HTTP redirect message (response) to the remote client that includes a session identifier with a combination of public IP address and port number)
For claim 10, Horn discloses the multipath policy response includes an internet protocol (IP) address allocated for the multipath proxy client by the multipath proxy gateway (par. 44, lines 32-45, wherein the MPTCP controller selects a multipath proxy for the data session and assigns a public IP address and port number to the proxy).
For claim 11, Horn discloses a client device (Fig 2, remote client 200) comprises: a processor, a memory, and a transceiver; wherein the memory is configured to store one or more instructions, and the processor is configured to execute the one or more instructions stored in the memory to control the transceiver to perform signal receiving and sending (Fig 2, remote client 200 is capable of sending and receiving signals);
when the processor executes the instruction stored in the memory, the client device is configured to implement the following operations:
sending a request to a multipath management device for an internet protocol (IP) address of a multipath proxy gateway (0041, remote client sends a request to residential multipath entity for TCP connection setup);
receiving a response from the multipath management device, wherein the response includes an IP address of a multipath proxy gateway allocated by the multipath management device ([0041] the residential multipath entity analyzes the request to determine whether an IP address has been assigned to the data paths to be used during the multipath session, [0042] the multipath entity sends a HTTP response to the client including the IP address assigned for the multipath session);
establishing multiple multipath data sub-flows to the multipath proxy gateway based on an IP address of the multipath proxy client in a first network, an IP address of the multipath proxy client in a second network and the IP address of the multipath proxy gateway (page 5, [0056], S95-S96, wherein a first multipath subflow is set up for the residential multipath entity (e.g., DSL connection) and a second multipath subflow is set up over the mobile network (e.g., LTE interface) between the CPE and the proxy, and wherein the IP address and port number received by the client is used for the TCP data session); and 
performing data transmission to the multipath proxy gateway through the established multiple multipath data sub-flows (page 5, [0056]).
For claim 12, Horn discloses the multipath policy response includes an identification of the multipath proxy client (par. 42, the multipath control entity sends a sends a HTTP redirect message (response) to the remote client that includes a session identifier with a combination of public IP address and port number)
For claim 13, Horn discloses the multipath policy response includes an IP address allocated for the multipath proxy client by the multipath proxy gateway (par. 44, lines 32-45, wherein the MPTCP controller selects a multipath proxy for the data session and assigns a public IP address and port number to the proxy).

Allowable Subject Matter

6.	Claims 2, 5, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

7.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                     

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471